—Carpinello, J.
Appeal from an order of the Supreme Court (Teresi, J.), entered December 6, 2000 in Albany County, which settled the record on appeal.
Plaintiff contends that Supreme Court erred in excluding certain pages from the record on appeal. Inasmuch as pages 325 through 334 of the record prepared by plaintiff were neither submitted to the court on any pretrial motion nor offered as exhibits at trial, Supreme Court did not err in excluding them from the record on appeal (see, De Cotis v Malinoski, 252 *872AD2d 646). With regard to pages 358 through 389, however, it appears that they were submitted to the court on the pretrial motions for summary judgment. Although Supreme Court’s order deciding those motions was the subject of an earlier appeal (262 AD2d 827), the documents may have some relevance to the preclusion order that remains subject to review on plaintiffs appeal from the judgment entered on the jury verdict in favor of defendants.
Cardona, P. J., Her cure, Peters and Spain, JJ., concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as directed that pages 358 through 389 be stricken from the record on appeal and, as so modified, affirmed.